DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Rejections - 35 USC § 103
The text of those sections of Title 35, U.S. Code not included in this action can be found in a prior Office action.
Claims 1-5, 21 is/are rejected under 35 U.S.C. 103 as being unpatentable over Rickerby (US 6,565,931) in view of Leggett (PGPub 2014/0271220).
Re Claim 1, as best understood, Rickerby discloses a method of manufacturing an article, the method comprising the steps of: providing an article 10 which is a turbine blade (Fig. 1-3) comprising a substrate and a PtCr coating 22 at least partially disposed on the substrate, the coating comprising an outer surface, the coating further comprising platinum and chromium (Col. 5, lines 1-21; Fig. 1-3); and applying cold work to the outer surface of the coating to produce a cold-worked layer extending from the outer surface of the coating to a cold work depth (by shot peening; Col. 5, lines 22-38; Col. 8, lines 1-40; claims 1-3, 13). 	Rickerby does not disclose the cold-worked layer comprises approximately 45% cold work, and wherein the cold work depth is between about 30 microns to about 150 microns from the outer surface of the coating. However, Rickerby teaches using different ranges of intensities when performing the cold work (Col. 8, lines 9-28) where various percentages of cold work can be attained. An appropriate intensity can be utilized to obtain a desired percent of cold work and cold work depth based on desired characteristics of the final component. Thus, it would be obvious to one of ordinary skill in the art to obtain 45% cold work, and a cold work depth within the claimed range by utilizing necessary intensity and optimization in order to obtain a component with desired strength and strain properties and also since it has been held that discovering an optimum value of a result effective variable involves only routine skill in the art.  In re Boesch, 617 F.2d 272, 205 USPQ 215 (CCPA 1980). 	Rickerby does not disclose the PtCr coating comprising a single gamma phase outer zone, the PtCr coating further comprising about 8 wt. % to about 30 wt. % of chromium, wherein the PtCr coating is formed by a process comprising depositing a platinum layer having a thickness of 4 to 7 microns on the substrate and following formation of the platinum layer, a layer of chromium is deposited onto the platinum using a chemical vapor deposition process (CVD) to diffuse in the chromium which interdiffuses the chromium with the platinum to form a single gamma phase structure, the single phase structure forming the single gamma phase outer zone of the PtCr coating. However, Leggett teaches the PtCr coating comprising a single gamma phase outer zone, the PtCr coating further comprising platinum and about 8 wt. % to about 30 wt. % of chromium, wherein the PtCr coating is formed by a process comprising depositing a platinum layer having a thickness of 4 to 7 microns on the substrate and following formation of the platinum layer, a layer of chromium is deposited onto the platinum using a chemical vapor deposition process (CVD) to diffuse in the chromium which interdiffuses the chromium with the platinum to form a single gamma phase structure, the single phase structure forming the single gamma phase outer zone of the PtCr coating (para. 34-37). It would be obvious to one of ordinary skill in the art to utilize such a PtCr coating, as taught by Leggett, for the purpose of obtaining superior mechanical integrity and increased ductility and preventing corrosion (para. 42).
Re Claim 2, Rickerby discloses applying cold work further comprises shot peening the outer surface of the coating using shot (Col. 5, lines 22-38; Col. 8, lines 1-40; claims 1-3, 13). 
Re Claim 3, Rickerby discloses an intensity of shot peening is between about 2 A to about 12 A, and wherein the intensity of shot peening is imperial intensity such that 2 A is equivalent to 0.002 inches and 12 A is equivalent to 0.012 inches. 
Re Claim 4, Rickerby discloses the shot is between about 070H to about 330H conforming to at least one of AMS2431/1, AMS2431/2, AMS2431/3, AMS2431/4, AMS2431/5, AMS2431/5, AMS2431/6, AMS2431/7, and AMS2431/8 specifications (Note the hardness mentioned in Col. 8, lines 1-40 correlates to the specifications of AMS2431/1 from Table 1 of the instant specification). 
Re Claim 5, Rickerby discloses a coverage of shot peening is between about 95% to about 1200% (Col. 8, lines 1-40). 
Re Claim 21, Rickerby discloses the turbine blade comprises an aerofoil, a platform, a shank and a root, and wherein the PtCr coating is disposed on the shank and the root of the turbine blade (col. 3, line 50-col. 4, line 15).
Claims 7-9 is/are rejected under 35 U.S.C. 103 as being unpatentable over Rickerby in view of Leggett, in further view of Ackermann (PGPub 2004/0126496).
Re Claim 7, Rickerby does not discloses the cold-worked layer further comprises a chromia scale extending from the outer surface of the coating, and the chromia scale having a thickness, thickness of the chromia scale is less than the cold work depth. However, Ackermann teaches a chromia scale extending from the outer surface of a PtCr coating (para. 28). It would be obvious to one of ordinary skill in the art to utilize chromia scale, as taught by Ackermann, since it inhibits oxidation and can naturally form during exposure to engine environments. 	Further, Rickerby teaches using different ranges of intensities when performing the cold work (Col. 8, lines 9-28) where various depths of cold work can be attained. An appropriate intensity can be utilized to obtain a desired cold work depth based on desired characteristics of the final component. Thus, it would be obvious to one of ordinary skill in the art to obtain a cold work depth such that thickness of the chromia scale is less than the cold work depth by utilizing necessary intensity and optimization in order to obtain a component with desired strength and strain properties and also since it has been held that discovering an optimum value of a result effective variable involves only routine skill in the art.  In re Boesch, 617 F.2d 272, 205 USPQ 215 (CCPA 1980).
Re Claim 8, Ackermann teaches the thickness of the chromia scale is less than a thickness of the coating (chromia scale only forms at the surface and is less than the coating; para. 28; Fig. 3). 
Re Claim 9, Rickerby does not disclose the cold work depth is greater than the thickness of the coating. However, Rickerby teaches using different ranges of intensities when performing the cold work (Col. 8, lines 9-28) where various depths of cold work can be attained. An appropriate intensity can be utilized to obtain a desired cold work depth based on desired characteristics of the final component. Thus, it would be obvious to one of ordinary skill in the art to obtain a cold work depth greater than the thickness of the coating by utilizing necessary intensity and optimization in order to obtain a component with desired strength and strain properties and also since it has been held that discovering an optimum value of a result effective variable involves only routine skill in the art.  In re Boesch, 617 F.2d 272, 205 USPQ 215 (CCPA 1980). 
Response to Arguments
Applicant’s arguments with respect to claim(s) 1-9, 21 have been considered but are moot in view of the new grounds of rejection.
Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to RYAN J WALTERS whose telephone number is (571)270-5429. The examiner can normally be reached M-F 9am-5pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, DAVID BRYANT can be reached on 571-272-4526. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/Ryan J. Walters/Primary Examiner, Art Unit 3726